By the Court,
Talbot, C. J.:
This is an original proceeding in prohibition. The same legal question is involved as presented in cases 2073 and 2074 this day decided. Upon the authority of the decision in those cases the writ will issue as demanded, restraining the district court, and Hon. Frank P. Langan, the judge thereof, from proceeding with the hearings mentioned in the petition, and sought to be restrained, until notice has been given to the attorney-general, as provided by the civil practice act, and he is allowed to appear.
McCarran, J.: I concur.